Title: From David Cobb to William Heath, 5 August 1782
From: Cobb, David
To: Heath, William


                  
                     Sir
                     Head Quarters Augt 5th 1782
                  
                  Your several Letters of yesterday have been duly received.  The Commander in Chief has further to request your forwarding the inclosed to their direction.  I have the honor to be Your Most Obedt Servant
                  
                     David Cobb Lt Colo.
                     Aid de Camp
                  
               